Title: To James Madison from the Republican Citizens of Berkshire County, Massachusetts, 4 July 1812 (Abstract)
From: Republican Citizens of Berkshire County, Massachusetts
To: Madison, James


4 July 1812. “At this most important crisis of our public affairs, When the Hydra of opposition to our National Government is rearing its envenomed heads in every direction, And the Enemies of our Republic are lurking within the borders of our Native Towns, And their spies traversing our Country—When our Seamen are enslaved, and our Vessels hunted down on the Ocean, And the Tomahawk of the Savage stimulated by British Gold, is lifted against Men Women and Children on our frontiers: The Voice of Patriotism should be heard. And as the Representatives of the People in Congress Assembled have again declared the United States to be Free And have called upon their constituents to maintain their National Rights, It becomes the duty of every friend of his Country to arouse from his lethargy and publicly express his approbation of the energetic measures our Government have been compelled to adopt.
“Resolved That the Congress of the United States, after a long continued forbearance which approximated to the verge of degrading submission, have at length resorted to the only measure consistent with the honor and Sovereignty of an Independent Nation; The unjust pretentions of Great Britain and her daring aggressions upon our most established and dearest rights, leaving us no alternative but Collonial submission or Open War.
“Resolved That we highly approve of the declaration of War in defence of Just rights, and that we will support it with our property and at the hazard of our lives.
“Resolved That those who in any manner obstruct the prosecution of this War, rendered necessary by preposterous claims, and by the Capture of our Vessels while engaged in lawfull Commerce, And by the Impressment of thousands of our Seamen, must be considered as willing to abandon the dearest rights of Freemen and as fit only to be Slaves.
“Resolved, That it is the duty of every American to guard with vigilence against the secret machinations of the Enemies of Liberty, both foreign and domestic, And to be ready at a moments warning to crush the attempts of Traitors to dismember our Union, to produce a Northern Confederacy, or to impede the operations of the General Government.”
